Citation Nr: 9932175	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-01 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for a bilateral foot 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to May 1983.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


REMAND

The veteran seeks an increased evaluation for his service-
connected foot disability.  The record shows that while the 
veteran has had continuing VA outpatient treatment, he was 
last examined by VA for disability evaluation in January 
1997.  The record shows that he subsequently underwent foot 
surgery in January 1998, and in July 1998, the RO 
recharacterized his disability, previously characterized as 
bilateral flatfoot, as bilateral flatfoot, to include status 
post right second metatarsal transverse osteotomy, rated as 
20 percent disabling.  

Since the veteran has not undergone a VA examination since 
1997 and has had additional surgery since that time, an 
examination is necessary to ascertain the current status of 
the veteran's foot disability. Current clinical findings are 
also needed to permit proper application of the rating 
criteria.

A principal manifestation of foot disability complained of by 
the veteran is bilateral foot pain which has resulted in 
considerable restriction of activity. The United States Court 
of Veterans Appeals (redesignated on March 1, 1999, as the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court)) has held that the Board must consider 
functional loss due to pain, specifying that where a 
disability is rated on the basis of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must be 
considered.  Deluca v. Brown, 8 Vet. App. 202 (1995).  

When the veteran was examined by VA in 1997, the examiner 
noted the presence of scars; however a complete description 
of the scars was not provided.  The Court has held that 
scarring can be rated, for VA benefits purposes, as separate 
and distinct from underlying symptomatology.  Esteban v. 
Brown, 6 Vet.App. 259 (1994).  Under the criteria set forth 
in Diagnostic Code 7804 of the Schedule, a 10 percent rating 
is warranted for scars that are tender and painful on 
objective demonstration, and Code 7803 confers a 10 percent 
rating for scars that are poorly nourished with repeated 
ulceration.  Under Diagnostic Code 7805, scars can be rated 
on limitation of motion of the affected part.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991). 
Accordingly, the case is REMANDED for the following actions:


1.  The RO should schedule the veteran 
for a special VA examination by a board 
certified orthopedist, if available, to 
ascertain the current status of the 
service-connected disability of each 
foot. All indicated tests and studies 
should be conducted, and all clinical 
findings should be reported in detail.  
The veteran's claims folder and a 
separate copy of this remand should be 
made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  Any indicated 
studies, including X-rays, should be 
performed.  The veteran's current 
complaints and the examination findings 
must be reported in detail by the 
examiner.  The examiner is asked to 
review the following list of symptoms and 
to indicate the absence or presence of 
the listed symptoms: Marked pronation, 
extreme tenderness of the plantar 
surfaces of the feet, marked inward 
displacement, severe spasm of the tendo 
achillis on manipulation, no improvement 
with use of orthopedic shoes or 
appliances, objective evidence of marked 
deformity such as pronation or abduction, 
an accentuation of pain on manipulation 
and on use of the feet, an indication of 
swelling on use, and characteristic 
callosities. The examiner should also 
comment on whether the veteran's pes 
planus is mild, moderate, severe, or 
pronounced.  The examiner should note if 
there is any malunion or nonunion of the 
metatarsal bones and if so, the degree of 
severity.  The examiner must describe all 
scars in full including size, location, 
whether there is any tenderness, 
ulceration, or functional involvement.  
Color photographs should be taken.  An 
opinion on the effect of the veteran's 
disability on his employability should be 
noted.  The rationale for all conclusions 
should be stated in full.

On the basis of current examination 
findings, a thorough review of the file, 
and any additional information received 
from the veteran, the examiner should set 
forth a detailed description of the 
deformity and any other pathology 
affecting each foot, including all toes.  
The examiner should also comment 
specifically on the following:

(a) For each foot, to what extent does 
the service-connected disability result 
in weakened movement, excess 
fatigability, or inability to bear 
weight?

(b) For each foot, to what extent does 
examination show the following: (1) 
complaints of pain which are visibly 
manifest on movement, (2) the presence or 
absence, and degree, of muscle atrophy, 
(3) the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain?

2.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it is 
adequate to achieve the purposes of this 
remand discussed in the discussion and 
specifications above. If all of the 
requested information has not been 
provided, the report should be returned 
as inadequate for rating purposes 
pursuant to 38 C.F.R. § 4.2 (1999).  If 
necessary, the physician(s) who provided 
the information requested above should be 
given another opportunity to amend the 
report(s) without reexamining the 
veteran, but should be free to schedule a 
reexamination if necessary.  All other 
actions necessary for proper follow-up of 
the evidentiary development sought by the 
Board should be taken.

3.  When the record is complete, the RO 
should review the issue of entitlement to 
an increased rating for pes planus, to 
include whether a separate rating for 
scars is warranted.  All relevant 
diagnostic codes from the rating schedule 
should be considered.  The basis for the 
selection of the code used and for the 
selection of the rating assigned under 
such code should be articulated.  If the 
determination is unfavorable, a 
supplemental statement of the case should 
be issued and the veteran should be 
accorded a reasonable period of time for 
reply.  

Thereafter, the claim should be returned to the Board for 
further review, if in order. No action is required of the 
veteran until he receives further notice. The purpose of this 
remand is to obtain additional information. The Board does 
not intimate any factual or legal conclusions as to the 
outcome ultimately warranted in this appeal.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



